1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   ELIJAH M. SMITH,                                 )   Case No.: 1:18-cv-01722-JLT (HC)
                                                      )
12                   Petitioner,                      )   ORDER DIRECTING CLERK OF COURT TO
                                                      )   ASSIGN DISTRICT JUDGE
13           v.                                       )
                                                      )   FINDINGS AND RECOMMENDATIONS TO
14   UNITED STATES OF AMERICA,
                                                      )   DISMISS PETITION FOR WRIT OF HABEAS
15                   Respondent.                      )   CORPUS
                                                      )
16                                                    )   [21-DAY OBJECTION DEADLINE]
                                                      )
17
18           Petitioner is in the custody of the Bureau of Prisons at the United States Penitentiary in
19   Atwater, California. He filed the instant federal petition on October 5, 2018, in the Ninth Circuit
20   Court of Appeals. On December 21, 2018, the Ninth Circuit transferred the petition to this Court. The
21   petition challenges Petitioner’s underlying federal conviction and sentence. Because Petitioner does
22   not satisfy the savings clause in 28 U.S.C. § 2255 which would allow him to challenge his conviction
23   by way of § 2241, the Court will recommend that the instant petition be DISMISSED for lack of
24   jurisdiction.
25                                               BACKGROUND
26           Petitioner is currently serving sentences on two separate federal convictions. On January 11,
27   2005, Petitioner pled guilty to multiple counts of interference with interstate commerce by robbery,
28   aiding and abetting, conspiracy to interfere with interstate commerce by robbery, and use of a firearm

                                                          1
1    during a crime of violence. See United States v. Smith, Case No. 2:04-cr-00411-CDJ-1 (E.D. Pa.).1

2    The District Court of Pennsylvania sentenced him to 594 months of imprisonment and 5 years of

3    supervised release. (Docket No. 124.)

4            Petitioner appealed to the Third Circuit Court of Appeals and the court affirmed. (Docket Nos.

5    127, 135.) Petitioner then filed a motion to vacate/set aside/correct the sentence pursuant to 28 U.S.C.

6    § 2255 on June 16, 2016, in the sentencing court. (Docket No. 163.) On August 3, 2018, the

7    sentencing court ordered briefing on the motion and it appears the matter is currently pending. (Docket

8    No. 169.)

9            In a separate action, on May 13, 2005, Petitioner pled guilty to interference with interstate

10   commerce by robbery, conspiracy to interfere with interstate commerce by robbery, aiding and

11   abetting, and use of a firearm during a crime of violence. See United States v. Smith, Case No. 2:05-

12   cr-00126-CDJ-2 (E.D. Pa.). The district court sentenced him to a term of 210 months to run

13   concurrently with his other sentence, 84 months to run consecutively, and 5 years of supervised

14   release. (Docket Nos. 52, 53.) Petitioner appealed to the Third Circuit Court of Appeals and the

15   appellate court affirmed judgment on August 14, 2006. (Docket No. 79.) Petitioner then filed a motion

16   to vacate/set aside/correct the sentence under § 2255 on June 16, 2016. (Docket No. 140.) The motion

17   is currently pending in the sentencing court.

18           Petitioner now brings this habeas petition challenging his conviction and sentence. He claims

19   his conviction is invalid because the statute under which he was convicted was void for vagueness.

20   (Pet. at 6.) He also claims the length of his sentence is illegal because the statute was void for

21   vagueness. (Pet. at 6.)

22                                                      DISCUSSION

23           A federal prisoner who wishes to challenge the validity or constitutionality of his federal

24   conviction or sentence must do so by way of a motion to vacate, set aside, or correct the sentence

25
26
     1
      The Court may take judicial notice of facts that are capable of accurate and ready determination by resort to sources
27   whose accuracy cannot reasonably be questioned. Fed. R. Evid. 201(b); United States v. Bernal-Obeso, 989 F.2d 331, 333
     (9th Cir. 1993). Judicial notice may be taken of court records. Valerio v. Boise Cascade Corp., 80 F.R.D. 626, 635 n. 1
28   (N.D.Cal.1978), aff'd, 645 F.2d 699 (9th Cir.).


                                                                2
1    under 28 U.S.C. § 2255. Tripati v. Henman, 843 F.2d 1160, 1162 (9th Cir.1988); see also Stephens v.

2    Herrera, 464 F.3d 895, 897 (9th Cir.2006), cert. denied, 549 U.S. 1313 (2007). In such cases, only the

3    sentencing court has jurisdiction. Tripati, 843 F.2d at 1163. Generally, a prisoner may not collaterally

4    attack a federal conviction or sentence by way of a petition for a writ of habeas corpus pursuant to 28

5    U.S.C. § 2241. Grady v. United States, 929 F.2d 468, 470 (9th Cir.1991); Tripati, 843 F.2d at 1162;

6    see also United States v. Flores, 616 F.2d 840, 842 (5th Cir.1980).

7           In contrast, a prisoner challenging the manner, location, or conditions of that sentence's

8    execution must bring a petition for writ of habeas corpus under 28 U.S.C. § 2241 in the district where

9    the petitioner is in custody. Stephens, 464 F.3d at 897; Hernandez v. Campbell, 204 F.3d 861, 864-65

10   (9th Cir.2000) (per curiam). “The general rule is that a motion under 28 U.S.C. § 2255 is the

11   exclusive means by which a federal prisoner may test the legality of his detention, and that restrictions

12   on the availability of a § 2255 motion cannot be avoided through a petition under 28 U.S.C. § 2241.”

13   Stephens, 464 F.3d at 897 (citations omitted).

14          Nevertheless, an exception exists by which a federal prisoner may seek relief under § 2241 if

15   he can demonstrate the remedy available under § 2255 to be "inadequate or ineffective to test the

16   validity of his detention." United States v. Pirro, 104 F.3d 297, 299 (9th Cir.1997) (quoting 28 U.S.C.

17   § 2255); see Hernandez, 204 F.3d at 864-65. The Ninth Circuit has recognized that it is a very narrow

18   exception. Ivy v. Pontesso, 328 F.3d 1057, 1059 (9th Cir.2003). The remedy under § 2255 usually

19   will not be deemed inadequate or ineffective merely because a prior § 2255 motion was denied, or

20   because a remedy under that section is procedurally barred. See Aronson v. May, 85 S.Ct. 3, 5 (1964)

21   (a court’s denial of a prior § 2255 motion is insufficient to render § 2255 inadequate.); Tripati, 843

22   F.2d at 1162-63 (a petitioner's fears of bias or unequal treatment do not render a § 2255 petition

23   inadequate).

24          The Ninth Circuit has held that Section 2255 provides an ‘inadequate and ineffective’ remedy

25   (and thus that the petitioner may proceed under Section 2241) when the petitioner: (1) makes a claim

26   of actual innocence; and, (2) has never had an ‘unobstructed procedural shot’ at presenting the claim.

27   Stephens, 464 F.3d at 898. The burden is on the petitioner to show that the remedy is inadequate or

28   ineffective. Redfield v. United States, 315 F.2d 76, 83 (9th Cir.1963).

                                                         3
1             Petitioner is challenging the validity and constitutionality of his conviction and sentence as

2    imposed by the United States District Court for the Eastern District of Pennsylvania.      Therefore, the

3    appropriate procedure would be to file a motion pursuant to § 2255 in the Pennsylvania District Court,

4    not a habeas petition pursuant to § 2241 in this Court. As previously set forth, Petitioner currently has

5    two pending § 2255 motions in the sentencing court. Petitioner makes no argument that these avenues

6    of relief are inadequate or ineffective, and he does not present a claim of actual innocence.

7             Accordingly, the Court concludes that Petitioner has not demonstrated that Section 2255

8    constitutes an “inadequate or ineffective” remedy for raising his claims. Section 2241 is not the

9    proper statute for raising Petitioner's claims, and the petition must be dismissed for lack of jurisdiction.

10   Petitioner’s avenue for relief lies with the § 2255 actions he currently has pending in the sentencing

11   court.

12                                                    ORDER

13            The Court DIRECTS the Clerk of the Court to assign a United States District Judge to this

14   case.

15                                            RECOMMENDATION

16            The Court RECOMMENDS that the Petition for Writ of Habeas Corpus be DISMISSED for

17   lack of jurisdiction.

18            This Findings and Recommendation is submitted to the United States District Court Judge

19   assigned to the case pursuant to the provisions of 28 U.S.C. § 636 (b)(1)(B) and Rule 72-304 of the

20   Local Rules of Practice for the United States District Court, Eastern District of California. Within

21   twenty-one days after being served with a copy of this Findings and Recommendation, Petitioner may

22   file written objections with the Court. Such a document should be captioned “Objections to

23   Magistrate Judge’s Findings and Recommendation.” The Court will then review the Magistrate

24   Judge’s ruling pursuant to 28 U.S.C. § 636 (b)(1)(C). Petitioner is advised that failure to file

25   ///

26   ///

27   ///

28

                                                          4
1    objections within the specified time may waive the right to appeal the Order of the District Court.

2    Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

3
4    IT IS SO ORDERED.

5       Dated:     January 9, 2019                            /s/ Jennifer L. Thurston
6                                                       UNITED STATES MAGISTRATE JUDGE

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        5
